Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
The filling date of this application number recited above is September 11, 2018.
No Priority has been claimed in the Application Data Sheet, therefore the examination will be undertaken in consideration of the effective filing date as the priority date. 
No additional information disclosure statement (IDS) has been filed to date.

Claim Objections
Claim 16 is objected to because of the following informalities:  “… to trigger activation of a the electronic service product” on lines 14-15 should read “… to trigger activation of the electronic service product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al. (U.S. 2013/0073403) in view of Salihi (U.S. 2016/0192184) and in view of Mistry et al. (U.S. 2015/0181419).

As per Claim 1, Tuchman discloses a computer-implemented method, comprising:
at a first time proximate to a purchase of both an electronic device and an electronic service product, receiving at a backend computing device, from a point of sale device, a purchase payload comprising a unique device identifier that identifies the electronic device and an electronic service identifier that identifies the electronic service product (See Figure 4 – steps 401, 402, and 403, as disclosed [0053] “Referring to FIG. 4, at block 401, an electronic receipt is received at a service center for a product purchased by a user at a point of sale (POS) location (e.g., retailer). The electronic receipt is automatically received without user intervention or knowledge. At block 402, the product is automatically registered with the service center. A registration system of the service center is configured to automatically communicate with all the related parties or partners to compile all the necessary information concerning the product. The product information is then stored in a product asset store associated with the user. At block 403, processing logic identifies a subscribed service that can be activated on the product”, wherein the service information may also be collected, see Figure 3 – step 303, as disclosed [0052] “Alternatively, the user may subscribe a new service and the subscription information may be collected at the point in time via the service center”. For further clarification, see also [0046] “when a user acquires or purchases a device at a retail location, an electronic receipt of the purchase is automatically transmitted from a point of sale (POS) location to service center 102, where the electronic receipt may contain certain information of the device such as a serial number, etc. … Based on the electronic receipt, registration system 210 is configured to communicate with the associated parties such as retailer's backend systems and/or manufacturer's backend systems 230 to compile all the necessary information of the device and to register the information in product asset store 205 associated with the user within or accessible to service center 102”), 
receiving, at the backend computing device, the qualifying event indication associated with the electronic device, the qualifying event indication indicating that a qualifying event associated with the unique device identifier has occurred, wherein the qualifying event, when occurring, indicates that the electronic service product is to be activated with a provider of the electronic service product (See Figure 4 – steps 404 and 405, as disclosed [0054] “At block 404, processing logic notifies the user, for example, by transmitting a notification to a mobile device of the user, indicating that the product has been registered automatically and prompting whether the user wishes to activate a service on the product … In response to a positive answer from the user, at block 405, processing logic communicates with a service provider of the subscribed service”, and see also [0046] “In one embodiment, service activation module 201 may transmit the notification to mobile device 101 to be displayed by application 103. In response to a positive response received from mobile device 101, service activation module 201 is configured to communicate with proper parties such as service provider 220” wherein the qualifying event indication is the user providing a positive response to the notification for service activation); and
in response to receiving the qualifying event indication, providing via the backend computing device, an activation command to a computer of the provider to trigger, at the computer of the provider, activation of the subscription to the electronic service product identified by the electronic service identifier for the electronic device identified by the unique device identifier, wherein the computer of the provider is different than the electronic device (See Figure 4 – step 405, as disclosed [0054] “In response to a positive answer from the user, at block 405, processing logic communicates with a service provider of the subscribed service to activate the service on the newly registered product on behalf of the user”, and see also [0046] “In response to a positive response received from mobile device 101, service activation module 201 is configured to communicate with proper parties such as service provider 220 to activate the subscribed service on the device on behalf of the user”, which the Service Center 102 communicates with the service providers to perform the activation of the service to be implemented on the Mobile Device 101, as shown in Figure 2).

Tuchman may not explicitly disclose, but Salihi discloses:
at a first time proximate to a purchase of … an electronic service product, receiving at a backend computing device, from a point of sale device, a purchase payload comprising a unique device identifier that identifies the electronic device and an electronic service identifier that identifies the electronic service product (See Figure 4 – steps 406, 407, 408, and 410, as disclosed [0053] “At 406, a payment is conducted from the wireless device 104 to the point-of-sale terminal 320. At step 407, after the payment of step 406 has been completed, a service provider would activate the unique identifier … At 408, the identifier of step 407 may be transmitted to the wireless provider backend system 322” and [0054] “At step 410 the unique identifier codes along with wireless device 104 information are received by the wireless provider backend system 322”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the backend computing device receiving the purchased electronic service product identifier along with the device identifier  as in Salihi in the system executing the method of Tuchman, which the system in Tuchman discloses of a backend system receiving a product identifier from the POS and also a subscription information when the user subscribes to a service, but does not explicitly disclose that the subscription information is also received from the POS, with the motivation of offering to [0009] “decrease the amount of processing of the backend systems of wireless providers to provide faster activation of wireless services” as taught by Salihi over that of Tuchman.

Tuchman teaches of the qualifying event indication to activate the electronic service product, but does not explicitly disclose that the qualifying event indication is independent of a user indication to activate the electronic service product. However, Mistry teaches:
receiving, at the backend computing device, the qualifying event indication associated with the electronic device, the qualifying event indication indicating that a qualifying event associated with the unique device identifier has occurred, wherein the qualifying event, when occurring, indicates that the electronic service product is to be activated with a provider of the electronic service product, wherein the qualifying event indication occurs at a second time not proximate to the purchase of both the electronic device and the electronic service product and the qualifying event indication is independent of a user indication to activate the electronic service product (The qualifying event indication is powering on the mobile device, which in turn activates the services purchased along with the device, as disclosed [0012] “Upon powering on the mobile device, the mobile device establishes a session with a self-activation service and the mobile device queries the self-activation service for any pending order related to the mobile device … The communications with the self-activation service, however, support completing the pending order, activating the mobile device and communicating to the user that activation is complete. Part of the activation procedure, for example, configures one or more network elements to provide service for the device in a normal unrestricted manner” wherein the activation occurs at a second time not proximate to the purchase (e.g. after purchase), as disclosed [0013] “For example, a user purchases a mobile device through a website or a POS other than a POS of a mobile network carrier. At the time of purchase, the mobile device is not fully activated for service provided by the mobile network carrier. As part of the mobile device purchase, the user also orders service related to the mobile device … The website or POS, in this example, initiates the service order related to the mobile device with the mobile network carrier and the mobile network carrier records the pending order related to the mobile device, e.g. in a billing system of the mobile network carrier. After purchase, the user powers on the mobile device and the mobile device establishes a connection with the mobile network carrier, e.g. on a 4G LTE network” and [0014] “Upon finding the pending order, the self-activation services server, in this example, activates the mobile device and provisions the mobile device and the network”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize self-activation process of activating the purchased service when the device is powered on as in Mistry in the system executing the method of Tuchman, by which the system in Tuchman also includes the process of activating the purchased services associated with the device but prompts for user indications, with the motivation of offering to [0001-0003] and [0081] allow self-activation by the user to improve customer satisfaction and reduce calls into the carrier’s customer care centers as taught by Mistry over that of Tuchman.

As per Claim 2, Tuchman discloses the method of claim 1, wherein the electronic service product comprises a digital content service subscription ([0046] “A subscribed service can be any kind of services such as cellular calling plans (e.g., AT&T, Verizon), media subscription plans (e.g., Netflix, Pandora)”).

As per Claim 3, Tuchman discloses the method of claim 1, wherein the electronic service product comprises an insurance product ([0046] “A subscribed service can be any kind of services such as … warranties”).

As per Claim 4, Tuchman discloses the method of claim 1, wherein the electronic device is a notebook computer, a hand-held device, a desktop computer, a wearable electronic device, a watch, a cellular device, a laptop, a tablet, or any combination thereof ([0019] “Mobile device 101 may be any kind of mobile devices including, but is not limited to, a laptop, mobile phone, tablet, media player, personal digital assistant or PDA, etc.”).

As per claim 5, Tuchman teaches the method of claim 1, wherein the qualifying event comprises:
linking a unique user identifier to the electronic service product, power up of the electronic device, performing an initial set-up of the electronic device, opening, on the electronic device, an application to use the electronic service product, completion of a shipment of the electronic device, a pre-determined amount of time passing from the first time proximate to the purchase of both the electronic device and the electronic service product, interacting with, requesting, or both a digital content provided via the electronic service product, activation of the electronic service product via actuating, from a setting menu of the electronic device, a digital button, or any combination thereof ([0048] “the user may be able to connect, for example, via the service center, to the services registration system of the corresponding service provider (e.g., service provider 220) to sign up for subscription of the service. Once the user is signed up and active, the registration system of the service provider can pass to service center 102 the necessary credentials which will allow the user to make changes, activate features, etc., on that specific service” which is requesting a digital content provided via the electronic service product (e.g. Netflix or Block Buster), or by actuating a digital button from a setting menu of the electronic device as shown by an exemplary screen in Figure 6F).

As per Claim 6, Tuchman discloses the method of claim 1, wherein the unique device identifier comprises a serial number uniquely provided to the electronic device at a time of manufacturing ([0016] “In one embodiment, in response to a request for activating a service on a device, the service center is configured to communicate with other entities (e.g., retailers, manufacturers, service providers) to compile all of the necessary information concerning the device (e.g., manufacturer, product model, serial number, IMSI, etc.)”).

As per Claim 7, Tuchman discloses the method of claim 1, wherein the unique device identifier comprises a media access control (MAC) address ([0056] “The service center uses product information and unique ID (e.g., serial number, MAC address, etc.) to identify the DVD player”).

As per Claim 10, Tuchman discloses the method of claim 1, wherein the activation of the electronic service product is configured to occur at a first time in response to the qualifying event, and wherein an activation of an additional electronic service product is configured to occur at a second time in response to an additional qualifying event for the electronic device (See Figure 6D, as disclosed [0060] “Referring to FIG. 6D, for each of the listed services 624-629, there is an associated button or control that can be switched to activate or deactivate that particular service. When the user switches a particular button, information including at least identifiers identifying the product and service is transmitted from the mobile device to the service center to allow the service center communicating with the proper parties or partners to activate or deactivate the selected service on the selected product on behalf of the user” meaning each service product activation occurs by each individual qualifying events, which is the user pressing the button to activate that particular service).

As per claim 16, Tuchman teaches a tangible, non-transitory, machine-readable media storing instructions executable by one or more processors of an electronic device ([0064] “Embodiments of the invention also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium. A machine-readable medium includes any mechanism for storing information in a form readable by a machine (e.g., a computer)”), wherein the instructions comprise instructions to:
receive, from a point of sale computing device at an order time, a device indicator of an electronic device and a service indicator of an electronic service product ordered when the electronic device is purchased (See Figure 4 – steps 401, 402, and 403, as disclosed [0053] “Referring to FIG. 4, at block 401, an electronic receipt is received at a service center for a product purchased by a user at a point of sale (POS) location (e.g., retailer). The electronic receipt is automatically received without user intervention or knowledge. At block 402, the product is automatically registered with the service center. A registration system of the service center is configured to automatically communicate with all the related parties or partners to compile all the necessary information concerning the product. The product information is then stored in a product asset store associated with the user. At block 403, processing logic identifies a subscribed service that can be activated on the product”, wherein the service information may also be collected, see Figure 3 – step 303, as disclosed [0052] “Alternatively, the user may subscribe a new service and the subscription information may be collected at the point in time via the service center”. For further clarification, see also [0046] “when a user acquires or purchases a device at a retail location, an electronic receipt of the purchase is automatically transmitted from a point of sale (POS) location to service center 102, where the electronic receipt may contain certain information of the device such as a serial number, etc. … Based on the electronic receipt, registration system 210 is configured to communicate with the associated parties such as retailer's backend systems and/or manufacturer's backend systems 230 to compile all the necessary information of the device and to register the information in product asset store 205 associated with the user within or accessible to service center 102”);
link the service indicator to the device indicator (The service is linked to the device when the user purchases a new device, as disclosed by the example [0056] “The service center uses product information and unique ID (e.g., serial number, MAC address, etc.) to identify the DVD player and uses customer credentials to register the DVD player's unique ID with Netflix”);
receive, at a fulfilment time, a fulfilment indication to fulfil purchasing of the electronic service product, wherein the fulfilment time is based upon a qualifying event occurring at the electronic device, and wherein the electronic device is different than the point of sale computing device (See Figure 4 – steps 404 and 405, as disclosed [0054] “At block 404, processing logic notifies the user, for example, by transmitting a notification to a mobile device of the user, indicating that the product has been registered automatically and prompting whether the user wishes to activate a service on the product … In response to a positive answer from the user, at block 405, processing logic communicates with a service provider of the subscribed service”, and see also [0046] “In one embodiment, service activation module 201 may transmit the notification to mobile device 101 to be displayed by application 103. In response to a positive response received from mobile device 101, service activation module 201 is configured to communicate with proper parties such as service provider 220” wherein the qualifying event is the user providing a positive response to the notification for service activation for fulfilment); and
trigger fulfilment of the electronic service product in response to the fulfilment indication at least in part by providing an activation command to a computer of a provider of the electronic service product to trigger activation of a the electronic service product, wherein the fulfilment indication indicates that the electronic service product is to be activated with the computer of the provider of the electronic service product (See Figure 4 – step 405, as disclosed [0054] “In response to a positive answer from the user, at block 405, processing logic communicates with a service provider of the subscribed service to activate the service on the newly registered product on behalf of the user”, and see also [0046] “In response to a positive response received from mobile device 101, service activation module 201 is configured to communicate with proper parties such as service provider 220 to activate the subscribed service on the device on behalf of the user”, which the Service Center 102 communicates with the service providers to perform the activation of the service to be implemented on the Mobile Device 101, as shown in Figure 2).

Tuchman may not explicitly disclose, but Salihi discloses:
receive, from a point of sale computing device at an order time, a device indicator of an electronic device and a service indicator of an electronic service product ordered (See Figure 4 – steps 406, 407, 408, and 410, as disclosed [0053] “At 406, a payment is conducted from the wireless device 104 to the point-of-sale terminal 320. At step 407, after the payment of step 406 has been completed, a service provider would activate the unique identifier … At 408, the identifier of step 407 may be transmitted to the wireless provider backend system 322” and [0054] “At step 410 the unique identifier codes along with wireless device 104 information are received by the wireless provider backend system 322”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving the ordered service indicator along with the device indicator from a POS as in Salihi in the system executing the method of Tuchman, which the system in Tuchman discloses of receiving a product identifier from the POS and also a subscription information when the user subscribes to a service, but does not explicitly disclose that the subscription information is also received from the POS, with the motivation of offering to [0009] “decrease the amount of processing of the backend systems of wireless providers to provide faster activation of wireless services” as taught by Salihi over that of Tuchman.

Tuchman teaches of the qualifying event indication to activate the electronic service product, but does not explicitly disclose that the qualifying event indication is independent of a user indication to activate the electronic service product. However, Mistry teaches:
trigger fulfilment of the electronic service product in response to the fulfilment indication at least in part by providing an activation command to a computer of a provider of the electronic service product to trigger activation of a the electronic service product, wherein the fulfilment indication indicates that the electronic service product is to be activated with the computer of the provider of the electronic service product, wherein the qualifying event indication occurs at a second time not proximate to the purchase of both the electronic device and the electronic service product and the qualifying event indication is independent of a user indication to activate the electronic service product (The qualifying event indication is powering on the mobile device, which in turn activates the services purchased along with the device, as disclosed [0012] “Upon powering on the mobile device, the mobile device establishes a session with a self-activation service and the mobile device queries the self-activation service for any pending order related to the mobile device … The communications with the self-activation service, however, support completing the pending order, activating the mobile device and communicating to the user that activation is complete. Part of the activation procedure, for example, configures one or more network elements to provide service for the device in a normal unrestricted manner” wherein the activation occurs at a second time not proximate to the purchase (e.g. after purchase), as disclosed [0013] “For example, a user purchases a mobile device through a website or a POS other than a POS of a mobile network carrier. At the time of purchase, the mobile device is not fully activated for service provided by the mobile network carrier. As part of the mobile device purchase, the user also orders service related to the mobile device … The website or POS, in this example, initiates the service order related to the mobile device with the mobile network carrier and the mobile network carrier records the pending order related to the mobile device, e.g. in a billing system of the mobile network carrier. After purchase, the user powers on the mobile device and the mobile device establishes a connection with the mobile network carrier, e.g. on a 4G LTE network” and [0014] “Upon finding the pending order, the self-activation services server, in this example, activates the mobile device and provisions the mobile device and the network”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize self-activation process of activating the purchased service when the device is powered on as in Mistry in the system executing the method of Tuchman, by which the system in Tuchman also includes the process of activating the purchased services associated with the device but prompts for user indications, with the motivation of offering to [0001-0003] and [0081] allow self-activation by the user to improve customer satisfaction and reduce calls into the carrier’s customer care centers as taught by Mistry over that of Tuchman.

As per Claim 17, Tuchman discloses the machine-readable media of claim 16, comprising instructions that cause the one or more processors to: store an identifier of a digital profile of a user, the device indicator, and the service indicator within a database (See Figure 1 – Data Warehouse 109 and Figure 2 – User Database 112, as disclosed [0031] “User database 112 is used to store information related users, such as, for example, registered products associated with a user, communications channel preference of a user, credentials necessary for a user to access other sites”, and also [0043] “If the device has been previously registered with service center 102, such information may have already been stored in product asset store 205 associated with the user. Similarly, if the subscribed service has been previously registered with service center, subscription information (e.g., subscription identifier and the associated credentials) of the service may have been stored as part of service subscription information in service subscription store 206. User database 112 may also store other information such as credentials for accessing other partners' sites 207 and user profile 208 which may include user preferences, etc.”).

As per Claim 20, Tuchman discloses the machine-readable media of claim 16, wherein the fulfilment indication comprises an indication of an initial request for use of the electronic service product ([0056] “The service center sends a notification to the user that a new asset is added and asks to enable services (e.g., Netflix, Block Buster, Vudu, Pandora, etc.).”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Salihi in view of Mistry, in further view of VAN OS et al. (U.S. 2017/0357972).

As per Claim 8, Tuchman may not explicitly disclose, but VAN OS discloses the method of claim 1, wherein activating the electronic service product comprises:
determining whether the purchase was initiated by a customer for a user, wherein the customer provided a first payment method at an order time (Figures 7M-7R discloses of first payment method of initiating gift to another user);
in response to determining the purchase corresponds to a purchase of a gift, requesting the user enter a second payment method (Figures 7T-7V discloses of revising payment method, which the user can enter a second payment method); and
after receiving the second payment method, processing the first payment method to complete a purchase of the electronic service product (Figures 7W-7X discloses of processing transaction by the first payment method to complete the purchase).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize gift payment method as in VAN OS in the system executing the method of Tuchman with the motivation of offering to [0006] "provide electronic devices with faster and more efficient methods and interfaces for managing contextual transactions" as taught by VAN OS over that of Tuchman.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Salihi in view of Mistry, in further view of Thielen et al. (U.S. 2013/0031350).

As per Claim 9, Tuchman may not explicitly disclose, but Thielen discloses the method of claim 1, comprising instructing the electronic device to present a summarizing graphical user interface to a user associated with a renewal date of the electronic service product that is based upon a date of the qualifying event ([0039] "Also pertaining to the purchase of the device, certain warranty and service information could be enabled via element 222. This element 222 could configure a status screen that shows date of purchase, location of purchase, show/store a copy of the receipt, indicate remaining warranty period, etc. The element 222 could also be configured to show access to extended warranties" see Figure 2 - element 222).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize presenting a warranty period as in Thielen in the system executing the method of Tuchman with the motivation of offering to [0002] decrease the burden on the manufacturer of customization for each device as taught by Thielen over that of Tuchman.

As per Claim 19, Tuchman may not explicitly disclose, but Thielen discloses the machine-readable media of claim 16, wherein the fulfilment indication comprises an indication of initial set-up of the electronic device ([0062] “A registration module 632 may handle device-initiated signaling that indicates the devices 618 are ready to receive and initial configuration”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize initial set-up of the device as in Thielen in the system executing the method of Tuchman with the motivation of offering to [0002] decrease the burden on the manufacturer of customization for each device as taught by Thielen over that of Tuchman.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Salihi in view of Mistry, in further view of Loomis (U.S. 2016/0180328).

As per Claim 11, Tuchman may not explicitly disclose, but Loomis discloses the method of claim 1, comprising:
transmitting a preferred payment method to the electronic device ([0045] "After a user has stored card data for more than one card in wireless device 105, the user may select a card from a menu screen shown on a display of wireless device 105, such as the menu screen shown in FIG. 8 and described in further detail below. In some embodiments, wireless device 105 may suggest a stored card or default the selection of the card on displayed menu based on user preferences" wherein the default selection of a card is the preferred payment method); and
receiving verification a user comprises permission to use the preferred payment method to complete the activation of the electronic service product ([0054] "Once the card data is stored, a user of wireless device 105 may use the card data in a transaction at a merchant (Step 330)" and [0057] "In some embodiments, wireless device 105 may have stored in its associated memory more than one financial account card requiring a selection of a card for use in a transaction. Accordingly, in some embodiments, wireless device 105 may generate a user interface on its display to facilitate the selection of stored card data for the transaction" wherein making a selection of the card to use for payment is providing a permission to use the card for the transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize preferred payment method as in Loomis in the system executing the method of Tuchman with the motivation of offering to [0004] "quickly and efficiently enroll customers in services related to the purchase of a good to which the customers are entitled" as taught by Loomis over that of Tuchman.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Mistry.

As per claim 12, Tuchman teaches a tangible, non-transitory, machine-readable media storing instructions executable by one or more processors of an electronic device ([0064] “Embodiments of the invention also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium. A machine-readable medium includes any mechanism for storing information in a form readable by a machine (e.g., a computer)”), wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
transmit a control signal to a back end computing device, wherein the control signal indicates that a qualifying event has occurred at an electronic device, wherein the back end computing device is configured to provide an activation command to a computer of the provider of an electronic service product associated with the electronic device to trigger activation of the electronic service product in response to receiving the control signal (See Figure 4 – step 405, as disclosed [0054] “In response to a positive answer from the user, at block 405, processing logic communicates with a service provider of the subscribed service to activate the service on the newly registered product on behalf of the user”, and see also [0046] “In response to a positive response received from mobile device 101, service activation module 201 is configured to communicate with proper parties such as service provider 220 to activate the subscribed service on the device on behalf of the user”, which the Service Center 102 communicates with the service providers to perform the activation of the service to be implemented on the Mobile Device 101, as shown in Figure 2. It is also obvious that the communications between the service center and the service providers and/or backend systems would require signals and/or commands to provide indications and activations, which the communication capabilities are disclosed [0016] “In one embodiment, in response to a request for activating a service on a device, the service center is configured to communicate with other entities (e.g., retailers, manufacturers, service providers) to compile all of the necessary information concerning the device (e.g., manufacturer, product model, serial number, IMSI, etc.) and subscription information of the subscribed service. The service center then contacts a service provider of the subscribed service on behalf of the user to activate the subscribed service on the device”), 
wherein the computer of the provider is different than the electronic device (See Figure 2 wherein the Service Center 102 is different from the Mobile Device 101), 
wherein the electronic service product is associated with a previously generated electronic service order that was generated at a time when the electronic device was purchased via a point of sale computing device, wherein the point of sale computing device is separate from the electronic device (See Figure 4 – steps 401, 402, and 403, as disclosed [0053] “Referring to FIG. 4, at block 401, an electronic receipt is received at a service center for a product purchased by a user at a point of sale (POS) location (e.g., retailer). The electronic receipt is automatically received without user intervention or knowledge. At block 402, the product is automatically registered with the service center. A registration system of the service center is configured to automatically communicate with all the related parties or partners to compile all the necessary information concerning the product. The product information is then stored in a product asset store associated with the user. At block 403, processing logic identifies a subscribed service that can be activated on the product”, wherein the service information may also be collected, see Figure 3 – step 303, as disclosed [0052] “Alternatively, the user may subscribe a new service and the subscription information may be collected at the point in time via the service center”. For further clarification, see also [0046] “when a user acquires or purchases a device at a retail location, an electronic receipt of the purchase is automatically transmitted from a point of sale (POS) location to service center 102, where the electronic receipt may contain certain information of the device such as a serial number, etc. … Based on the electronic receipt, registration system 210 is configured to communicate with the associated parties such as retailer's backend systems and/or manufacturer's backend systems 230 to compile all the necessary information of the device and to register the information in product asset store 205 associated with the user within or accessible to service center 102”); and
receive, in response to the control signal, an association notification confirming an activation of the subscription of the electronic service product associated with the previously generated electronic service order, wherein the activation is based on the qualifying event (See Figure 6F displaying a notification confirming the activation).

Tuchman teaches of the qualifying event indication to activate the electronic service product, but does not explicitly disclose that the qualifying event indication is independent of a user indication to activate the electronic service product. However, Mistry teaches:
transmit a control signal to a back end computing device, wherein the control signal indicates that a qualifying event has occurred at an electronic device, wherein the back end computing device is configured to provide an activation command to a computer of the provider of an electronic service product associated with the electronic device to trigger activation of the electronic service product in response to receiving the control signal, wherein the computer of the provider is different than the electronic device, wherein the electronic service product is associated with a previously generated electronic service order that was generated at a time when the electronic device was purchased via a point of sale computing device, wherein the point of sale computing device is separate from the electronic device, wherein the qualifying event indication occurs at a second time not proximate to the purchase of both the electronic device and the electronic service product and the qualifying event indication is independent of a user indication to activate the electronic service product (The qualifying event indication is powering on the mobile device, which in turn activates the services purchased along with the device, as disclosed [0012] “Upon powering on the mobile device, the mobile device establishes a session with a self-activation service and the mobile device queries the self-activation service for any pending order related to the mobile device … The communications with the self-activation service, however, support completing the pending order, activating the mobile device and communicating to the user that activation is complete. Part of the activation procedure, for example, configures one or more network elements to provide service for the device in a normal unrestricted manner” wherein the activation occurs at a second time not proximate to the purchase (e.g. after purchase), as disclosed [0013] “For example, a user purchases a mobile device through a website or a POS other than a POS of a mobile network carrier. At the time of purchase, the mobile device is not fully activated for service provided by the mobile network carrier. As part of the mobile device purchase, the user also orders service related to the mobile device … The website or POS, in this example, initiates the service order related to the mobile device with the mobile network carrier and the mobile network carrier records the pending order related to the mobile device, e.g. in a billing system of the mobile network carrier. After purchase, the user powers on the mobile device and the mobile device establishes a connection with the mobile network carrier, e.g. on a 4G LTE network” and [0014] “Upon finding the pending order, the self-activation services server, in this example, activates the mobile device and provisions the mobile device and the network”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize self-activation process of activating the purchased service when the device is powered on as in Mistry in the system executing the method of Tuchman, by which the system in Tuchman also includes the process of activating the purchased services associated with the device but prompts for user indications, with the motivation of offering to [0001-0003] and [0081] allow self-activation by the user to improve customer satisfaction and reduce calls into the carrier’s customer care centers as taught by Mistry over that of Tuchman.

As per Claim 13, Tuchman discloses the machine-readable media of claim 12, comprising instructions that cause the one or more processors to update a graphical user interface to communicate an association of the electronic service product to the electronic device (See Figure 6C and 6D which is a GUI displaying services associated with the devices).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Mistry, in further view of Loomis.

As per Claim 14, Tuchman may not explicitly disclose, but Loomis discloses the machine-readable media of claim 13, comprising instructions that cause the one or more processors to:
provide a first prompt to confirm the association of the electronic service product to the electronic device ([0063] "Once wireless device receives the list of one or more services, it can provide the list (e.g., via a user interface) to the consumer to allow the consumer to select the services in which she is interested in enrolling");
in response to receiving an association confirmation, provide a second prompt to enter preferred payment method information ([0057] "wireless device may generate a user interface on its display to facilitate the selection of stored card data for the transaction"); and
transmit the preferred payment method information to initiate processing of the preferred payment method information ([0058] "Thereafter, the user may use wireless device to make a purchase with card 1. A user may therefore make selections from menu to select a particular card for a transaction").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize gift payment as in Loomis in the system executing the method of Tuchman with the motivation of offering to [0004] "quickly and efficiently enroll customers in services related to the purchase of a good to which the customers are entitled" as taught by Loomis over that of Tuchman.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Mistry, in further view of Tolcher (U.S. 2014/0279281).

As per Claim 15, Tuchman may not explicitly disclose, but Tolcher discloses the machine-readable media of claim 12, comprising instructions that cause the one or more processors to:
determine whether the previously generated electronic service order corresponds to a purchase of a gift ([0046] "Contemporaneously, the sender also selects and then effects an order for a particular gift since the personal message relates to gift delivery"); and
in response to determining the previously generated electronic service order corresponds to the purchase of a gift, initiate processing of a customer payment method ([0040] "With the sender account open and active, the sender may place an order for a gift"),
wherein the customer payment method was provided at the time when the electronic device associated with the electronic service product was purchased ([0039] "the sender registers with the administrator by providing financial account details against which charges for products can be made").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize gift purchase method as in Tolcher in the system executing the method of Tuchman with the motivation of offering [0003] "obviate the need to re-enter and re-transmit such sensitive data over a wide area network" as taught by Tolcher over that of Tuchman.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman in view of Salihi in view of Mistry, in further view of Kawamura (U.S. 2006/0143226).

As per Claim 18, Tuchman may not explicitly disclose, but Kawamura discloses the machine-readable media of claim 16, wherein the fulfilment indication comprises an indication of a completed shipment of the electronic device ([0054] "Finally, "App-Z" notifies a completion of the delivery of the product by sending the order business object (BO) to "App-X" (delivery completion notice business process)").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize shipment fulfilment indication as in Kawamura in the system executing the method of Tuchman with the motivation of offering to [0005-0009] prevent the situation of missing information of business object transmission as taught by Kawamura over that of Tuchman.

Response to Arguments
In view of the amendment to the claims, the 35 U.S.C. 112(a) rejection of claims 1, 12, and 16 has been withdrawn. 
Applicant’s arguments, see pages 8 to 10, filed 04 January 2022, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PRAKASH et al. (U.S. 2013/0337793) discloses of activating associated services in response to power up of the mobile device and/or a user selection.
Abon-El-Ella et al. (U.S. 9,143,886) discloses of activating the network service in response to the mobile device being turned on by transmitting the reference number of the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697